UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EQUASHIELD MEDICAL, LTD., et
al.,

                    Petitioners,           No. 21-CV-5905 (LAP)

-against-                                         ORDER

RONAK KADAKIA,

                    Respondent.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court held a telephonic conference in this matter on

July 12, 2021 at 10:00 a.m.      As reflected on the record, on

consent of the parties, the pending arbitration in the State of

New York, case number 012100026844, is STAYED pending this

Court’s resolution of Petitioner’s motion for a preliminary

injunction.   Respondent shall file any opposition to the

Petition to Stay Arbitration by July 19, 2021.     Petitioner may

reply no later than July 23, 2021.

SO ORDERED.

Dated:      July 12, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                    1
